Citation Nr: 9908063	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  


FINDING OF FACT

The veteran failed to report, without good cause, for a VA 
examination scheduled in September 1997; such examination was 
scheduled for the purpose of evaluating the veteran's claim 
for an increased evaluation and the evidence of record is not 
adequate for evaluating the disability.  


CONCLUSION OF LAW

The claim for an increased evaluation for post traumatic 
stress disorder is denied for failure to report for a 
scheduled VA medical examination.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. § 3.655 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in cases where the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

Review of the record reveals that the veteran failed to 
report to a VA psychiatric examination scheduled in September 
1997.  The veteran last underwent a VA psychiatric 
examination in December 1993.  However, subsequent to the 
December 1993 VA examination, the diagnostic criteria 
pertaining to mental disorders were revised effective 
November 7, 1996.  

The September 1997 VA psychiatric examination was scheduled 
so that the revised rating criteria would be taken into 
account and the examination findings would be related to the 
new rating criteria.  Review of the record further reveals 
that in December 1993, after the veteran filed the claim for 
an increased evaluation, VA notified the veteran that 
arrangements were being made for his examination.  The 
veteran was informed that if he did not report to the 
examination, VA may disallow the claim or he may receive less 
money that he might otherwise have received.   

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1998).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id. 

VA records show that the veteran failed to report to the VA 
psychiatric examination scheduled in September 1997.  The 
reason for the failure to report was not noted.  The veteran 
did not provide good cause for his failure to report.  In 
December 1993, the veteran was notified of the consequences 
of the failure to report to a VA examination.  The Board 
finds that a current VA examination is necessary to evaluate 
the level of impairment of the veteran's psychiatric 
disability.  Since the veteran has not provided good cause of 
his failure to report to the scheduled examination, the claim 
must be denied.  38 C.F.R. § 3.655 (1998).  

The Board also finds that the RO has fulfilled its duty to 
assist the veteran in the development of his claim by 
properly notifying him in September 1997 that the RO needed 
further evidence to process the claim and by scheduling the 
VA examination in September 1997.  Olson v. Principi, 3 Vet. 
App. 480, 482-83 (1992).  

Review of the record further reveals that the veteran 
requested a Travel Board hearing in his April 1995 
substantive appeal.  VA scheduled the veteran for a Travel 
Board hearing in March 1997 and notified the veteran of the 
scheduled hearing in February 1997 by sending a letter to the 
veteran's address of record.  The record shows that the 
notification letter was returned to VA by the Post Office due 
to the expiration of the forwarding order.  The veteran 
failed to report to the Travel Board hearing in March 1997.  
In December 1997 and November 1998, VA contacted the veteran 
in writing and requested clarification as to whether he 
desired a hearing before a member of the Board.  The veteran 
did not respond to VA's letters.  

The duty to assist is not a one-way street.  A claimant must 
do more than passively wait for assistance when he or she has 
information essential to the claim in order to trigger the 
duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the RO was diligent in its 
attempt to obtain additional information regarding the claim 
and to afford the veteran a hearing before the Board, but to 
no avail.  The Board also finds that the RO has fulfilled its 
duty to assist the veteran in the development of his claim.


ORDER

Entitlement to an increased rating for post traumatic stress 
disorder is denied. 



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


 
- 4 -


- 1 -


